Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) filed with the RCE on 8/3/22 are acknowledged.  
Claims 7-8, 10-11, 21-23, 25-28, and 30 remain pending and examined on the merits.  
The examiner is open to interview to advance prosecution on the merits.

Election/Restrictions - Maintained
Applicant’s election without traverse of Group II, claims 7-11, in the reply filed on 11/24/20 is acknowledged.  The species composition election has been withdrawn as deemed all same-class elements respectively.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness, Maintained
(Claim Amendment Filed w/ RCE Constitutes a Property Thereof, Not a New Element or Step)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Instant claims 7-8, 10-11, 21-23, 25-28, and new claim 30 remain/are rejected under 103(a) as obvious over Patton et al. (U.S. Patent Publication No. 20030113273) in view of Kimer (U.S. Patent No. 5948751) and further in view of Abbas (U.S. Patent Application No. 20030198666). 
Regarding claim 7, Patton discloses a method of reconstituting a dry powder insulin formulation

    PNG
    media_image1.png
    164
    365
    media_image1.png
    Greyscale

; comprising: 
1) between about 70 and 95% w/w of insulin (para [0058] - '...1.87.9% insulin...'); 
2) between about 5 and 30% w/w of the buffering agent (para [0058] - '...11.5% sodium citrate...');
3) an organic salt (para [0014]);
4) less than about 5% water (zero in Patton, no mention thereof);
5) less than about 0.6% zinc (zero in Patton, no mention thereof);
6) mass median diameter (MMD) of less than about 2 to 50 um (para [0056]; 1-3 um);
7) reconstituting with a solvent (e.g. water) into liquid form (para [0056].
As for the final limitation of insulin concentration between 1-70 mg/ml after reconstitution, the above passage is silent as to the final concentration, but as evident of such being routinely optimizable as a standard amount, para [0043] teach reconstituted insulin at 7.5 mg/mL; however, the latter passage was silent as to a solvent being employed, but para [0056] renders the latter obvious to employ (e.g. simply water) if desired.
	Further, claim 29 has now been cancelled and incorporated into claim 7.  As previously stated:  Patton DOES teach between about 5 and 30% w/w of the buffering agent (para [0058] - '...11.5% sodium citrate...'), covering the FORMER range claimed (see former Claim 1).  Applicant later added claim 29 to the claim set, which was drawn to a buffer range of   1-10%.  Patton teaches e.g. 11.5% in para 58 therein.  Regarding this amendment and argument, one of ordinary skill in the art would fully appreciated that a prior art teaching of 11.5% of a ‘buffer’ is no rigid teaching that this and only this amount may be administered or the insulin formulation will not work.  Nothing in Patton teaches away from routinely optimizing the percent of such a well-known routinely optimizable element such as a buffer, either above OR BELOW (e.g. 10%, 9%, etc.) that of Patton.  Thus, absent some showing by applicant backed by test data versus other buffer % above 10% versus at or below 10%, there is no showing present of some secondary consideration of unexpected results with regard to routinely optimizing a known routinely optimizable parameter such as a buffer.  Merely by example, and not needed to be relied upon to maintain the rejection, see evidentiary reference Schmithke et al. U.S. Patent Application No. 20020141946 (see claims 1-2 by example, buffer sodium citrate employed at approximately 10% in insulin formulations).

	Regarding claim 8, wherein the liquid formulation has a concentration of greater than about 35 mg/mL, such is merely routine optimization depending on the amount of insulin concentration desired, as standard within the field of insulin therapy (Official Notice taken under MPEP 2144.04); absent some evidence to the contrary not found of record; e.g. that such was not  previously attainable in the field or some unexpected benefit flows thereon.
Regarding claim 9, Patton employs water as the solvent (para [0056].
Regarding claim 10, since Patton employed the same technique of reconstituting insulin with a solvent (e.g. water, para [0056]), it would stand to reason that such would occur within “about” 1-2 minutes (60-120 seconds).
Regarding claim 11, Patton discloses the dry powder insulin formulation for reconstitution of claim 1, as described above, wherein: the dry powder insulin formulation does not contain a stabilizer or a preservative (para [0058] - '...1.87.9% insulin; 11.5% sodium citrate; 0.6% citric acid...').

Regarding claim 21, Patton is silent as to any zinc presence and therefore teaches the limitation of no zinc.
Regarding claim 22, Patton teaches the presence of citrate (para [0058]).
Regarding claim 23, Patton teaches the addition of mannitol – a sugar, and thereby sweetener/flavoring agent/taste-masking agent - to the dry powder (para [0037]).
Regarding claim 24, Patton is silent as to the liquid insulin formulation pH between 7.5-9.0, but Kimer by example fills this gap (see claim 32 and 46 by example therein), as pH is a routinely optimizable parameter.
Regarding claim 25, Patton only states salts are optional (e.g. sodium citrate) and therefore may be less than 1% (absent).
Regarding claims 26 and 27, Patton does not expressly teach where antimicrobial agents and antioxidants may be admixed with insulin, but Abbas fills this gap (see para [0183].
Regarding claim 28, Patton contains a bulk density of “about” 0.1 to 0.5 as standard insulin density and extendable any amount “about” that range, as such is merely a routinely optimizable parameter depending on the bulk density desired in this old art.
Regarding new claim 30, applicant asserts in the last response: “New claim 30 depends from claim 7 and describes that the dry powder formulation comprises about 80% insulin and 20% excipients. Support for this feature may be found, for example, in paragraph [0017] of the application as filed. No new matter is added. Claim 30 is believed to be distinguishable over the cited references based on its own merits, as well as its dependence from claim 7.”  The claim is rejected for the same reasons above over claim 7 and the other dependent claims, as claim 30’s 80% insulin and 20% excipients are merely routinely optimizable concentration %’s of standard elements within the old art of insulin therapy (even if not expressly taught in any of the references recited), for which applicant has not shown some secondary consideration of unexpected results with these broad brush concentration amounts. 
Thus, the amended claimed invention is prima facie obvious based on Patton in view of Kimer and Abbas.
Response to Amendment and Argument as to That Amendment v. the Prior Art
	Applicant’s arguments and amendments have been fully considered but not yet found persuasive.  The new amendment amounts a property thereof, not a new element or step.  Thus, the prior art of record and rationale thereof is unaffected by this amendment and arguments thereto. 
	The previous response to arguments is therefore maintained:
As previously stated by the Office:  Patton DOES teach between about 5 and 30% w/w of the buffering agent (para [0058] - '...11.5% sodium citrate...'), covering the FORMER range claimed (see former Claim 1).  Applicant later added claim 29 to the claim set, which was drawn to a buffer range of 1-10%.  Patton teaches e.g. 11.5% in para 58 therein.  Regarding this amendment and argument, one of ordinary skill in the art would fully appreciated that a prior art teaching of 11.5% of a ‘buffer’ is no rigid teaching that this and only this amount may be administered or the insulin formulation will not work.  Nothing in Patton teaches away from routinely optimizing the percent of such a well-known routinely optimizable element such as a buffer, either above OR BELOW (e.g. 10%, 9%, etc.) that of Patton.  Thus, absent some showing by applicant backed by test data versus other buffer % above 10% versus at or below 10%, there is no showing present of some secondary consideration of unexpected results with regard to routinely optimizing a known routinely optimizable parameter such as a buffer.  Merely by example, and not needed to be relied upon to maintain the rejection, see evidentiary reference Schmithke et al. U.S. Patent Application No. 20020141946 (see claims 1-2 by example, buffer sodium citrate employed at approximately 10% in insulin formulations).
The rejection is thus maintained for the reasons of record.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654